DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/22/22 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because all foreign references provided by the applicant must be translated to be considered.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a). The English version of the Japanese office action dated 2022-06-07 has been considered but the foreign version has not. The rest of the references have also been considered.

EXAMINER’S AMENDMENTS
OPTIONS AVAILABLE TO THE APPLICANT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AUTHORIZATION FOR THE CORRECTIONS BY THE EXAMINER
Authorization for this examiner’s amendment was given in a telephone interview attorney Jeffrey Hsu, having Reg. No. 63,063, on 7/27/22. 
CORRECTIONS MADE IN THE APPLICATION
The application has been amended as following:
IN THE CLAIMS:
The below described amendments to the claims are necessary to further clarify the claimed invention.
NOTE: The claims amended by this examiner's amendment have been referred to by their original claim number and, if renumbered at time of allowance, also by the new number located in parentheses as required by MPEP § 1302.04(g).

In claim 1, claim 1 is amended as following:
1. (currently amended) A configurable input/output device, comprising:
a plurality of input/output terminals, connected to a plurality of field devices, receiving a plurality of input signals from the field devices, and outputting a plurality of output signals to the field devices, wherein at least two of the input signals are different, at least two of the output signals are different, and at least two of field devices are different;

a routing module, connected to the input/output terminals;

a first universal input/output channel, connected to the routing module, wherein the first universal input/output channel includes a function of digital to analog conversion and analog to digital conversion; and

an input/output channel, connected to the routing module

wherein the routing module controls connections between the first universal input/output channel and the input/output terminals and a transceiving sequence for the input signals and the output signals;

wherein the routing module performs 
controlling one of the plurality of input signals transmitted to the universal input/output channel and the input/output channel at the same time; [[or]] and

controlling the first universal input/output channel 

9.(7) (Currently Amended) An operation method of a configurable input/output device, comprising:
providing a plurality of input/output terminals to connect to a plurality of field devices for receiving a plurality of input signals from the field devices and outputting a plurality of output signals to the field devices, wherein at least two of the input signals are different, at least two of the output signals are different, and at least two of field devices are different;

providing a routing module to connect to the input/output terminals;

providing a first universal input/output channel to connect to the routing module, wherein the first universal input/output channel includes a function of digital to analog conversion and analog to digital conversion;

providing an input/output channel to connected to the routing module connection between the first universal input/output channel, the input/output channel[[s]] and the input/output terminals;

using the routing module to control connections between the first universal input/output channel and the input/output terminals and a transceiving sequence for the input signals and the output signals, wherein the routing module performs
controlling one of the plurality of input signals transmitted to the universal input/output channel and the input/output channel at the same time; [[or]] and

controlling the first universal input/output channel 
Allowable Subject Matter
Claims 1-6 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of independent claims 1 and 9 in the instant application is that the prior art of record neither anticipates nor renders obvious applicant’s inventive concept regarding “controlling the first universal input/output channel turned to be an output channel, the input/output channel turned to be an input channel, so that the first universal input/output channel outputs an output signal to the input/output channel, and the output signal of the first universal input/output channel is diagnosed by the input/output channel” The closest prior art of record teaches using one channel to send/receive data to/from another channel in proper operation (see Williams Fig 1A elements 1-3. 9 and 19, and col 2 lines 29-51 and col 5 lines 28-34). However, it does not teach using one channel to diagnose another channel as required by independent claims 1 and 9 when combined with the other limitations.
Because claims 2-6 and 10-14 depend directly or indirectly on independent claims 1 and 9, these claims are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD T. MODO/
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181